Citation Nr: 1519349	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's daughter


ATTORNEY FOR THE BOARD

R. Giannecchini



INTRODUCTION

The Veteran had active military service from October 1968 to July 1970.  The Veteran died in November 2010.  The appellant is the Veteran's sister.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an August 2011 determination by the Department of Veterans Affairs (VA) Pension Management Center (PMC) located at the Regional Office (RO) in St. Paul, Minnesota.  

In May 2014, the appellant and the Veteran's daughter testified at a Board hearing before the undersigned Veterans Law Judge.  

In November 2014, the Board remanded the appellant's claim to the Agency of Original Jurisdiction (AOJ).  In March 2015, the PMC issued a supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its November 2014 remand instructions, the Board requested that the AOJ adjudicate the appellant's claim of clear and unmistakable error (CUE) in the November 2008 PMC decision that terminated the Veteran's pension benefits.  The March 2015 SSOC reflects the AOJ's consideration of the issue and its finding that there was no CUE in the November 2008 decision.  Unfortunately, the AOJ did not formally decide the appellant's claim through a rating decision nor did it provide the appellant notice of her appellate rights.  Since the March 2015 SSOC was issued, the appellant has submitted additional argument, dated later in March 2015, in which she continues to argue that the November 2008 PMC determination is the product of CUE.  

There appears to have been a misunderstanding between the Board and the PMC with regard to what the Board was actually requesting in its November 2014 remand instructions.  

In light of the above, the AOJ should issue the appellant a formal rating decision concerning the issue of whether there was CUE in the November 2008 PMC determination terminating the Veteran's pension benefits.  If the rating is unfavorable, the appellant should be notified of her appellate rights.  Only after the appeal period has expired or the appellant has perfected an appeal to a denial of her claim for CUE, should an SSOC be issued to the appellant regarding the issue of entitlement to nonservice-connected burial benefits.  

With respect to her CUE claim, the Board notes that one of the appellant's arguments is that the Veteran's pension benefits were improperly discontinued because the PMC believed the Veteran was married and that there was additional spousal income.  

By way of history, the Veteran was granted pension benefits in a November 1988 decision.  

Thereafter, in January 2007, the Veteran notified the PMC that he was receiving additional income as a result of his participation in the "A.C. Neilson Homescan Consumer Panel."  In July 2007, the PMC adjusted the Veteran's pension award.  

In August 2007, the Veteran submitted to the PMC an Improved Pension Eligibility Verification Report (VA Form 21-0516) (EVR).  In the EVR the Veteran identified that he was not married, that he had two children who were not living with him, and that he had incurred a business loss of $12,567.00 from January 2006 to December 2006 based on his participation in the A.C. Neilson Media Voice Panel.  Also, it appears that the Veteran reported that he incurred a business loss of $25,102.00 from January 2007 to September 2007.  

In an October 2007 letter, the PMC requested that the Veteran clarify his most recent reporting from an EVR which noted income from A.C. Neilson as well as a business loss from that company.  

In a November 2007 decision, the PMC adjusted the Veteran's pension award.  

In January 2008, the PMC received from the Veteran an EVR dated in December 2007.  In the EVR the Veteran identified that he was not married, that he had two children who were not living with him, and that he had incurred a business loss of $39,585.00 based on his participation in the A.C. Neilson Media Voice Panel.  The Panel otherwise had paid him $156.00 for his participation.  

In January 2008, the PMC contacted the Veteran by letter and asked him to clarify whether the $156.00 was received monthly or annually.  It also noted:

You also report business losses of $39,585.00 from your participation in Media Voice Panel.  According to VA regulations[,] gross income from a profession may be reduced by the necessary operating expenses.  To make this determination in your case, please complete the enclosed VA Form 21-4185, Report of Income from Property or Business, showing your business income and expenses.  

In a May 2008 letter, the PMC requested that the Veteran provide additional information about any business expenses, his income, and his dependents.  Later that same month, the PMC received a statement from the Veteran in which the following was noted:

I don't know where you think I granted you this wide range of jurisdiction in an administrative decision, well for the record I haven't.  I did not intend on a spurious fishing expedition.  I expect that I have given you perfectly clear numbers on a perfectly clear EVR.  That is all that is required by law.  If you need to make a ruling, go right ahead.  

With the above statement, the Veteran re-submitted his previously submitted January 2008 EVR.  

In a July 2008 letter from the PMC to the Veteran, it was noted that the PMC was proposing to stop the Veteran's pension benefit payments because they had received "EVIDENCE SHOWING: YOUR MARITAL AND/OR DEPENDENCY STATUS HAS CHANGED, AND YOUR/YOUR FAMILY INCOME OR NET WORTH HAS CHANGED."  The letter also informed the Veteran that the evidence supporting the proposed termination consisted of:

Your eligibility verification report received 1-9-08.  We wrote you 5-2-08, requesting more information about dependency, your income, and the income of your dependents.  We received your letter 5-12-08[.]  [W]e did not receive the requested information.  Pension is an income based program[.]  [W]e are unable to determine your eligibility to pension without complete income and net worth information for yourself and your dependents.  

Furthermore, the PMC provided the Veteran with additional forms to be completed and submitted within 60 days.  

Later in July 2008, the PMC received a letter from the Veteran's mother concerning the proposal to terminate the Veteran's benefits.  In the letter, the Veteran's mother noted, 

Your reasons for this action are because you state that his marital status has changed.  It has not changed; he is still divorced from his former wife . . . and has not remarried.  

The Veteran's mother also noted that the Veteran had two children who were 28 and 29 years of age, and that she was unsure where the VA was getting its erroneous information.  

Thereafter, in November 2008, the PMC terminated the Veteran's pension benefits effective January 1, 2007.  

In September 2009 correspondence from the PMC to the Veteran, it was noted, in particular, what actions were to be taken by the Veteran if he was no longer handling his own finances.  The PMC also noted in its correspondence the following:

On the documentation submitted in our office on February 24, 2009 there was no specific statement requesting additional benefits.  You currently have no running pension award.  To reopen your pension award, please complete the enclosed VA Form 21-0517, Eligibility Verification Report (EVR), VA Form 21-8416, Medical Expense Report, and VA Form 686c, Declaration of Status of Dependents.  

Here, the Veteran's August 2007 and January 2008 EVRs reflected the Veteran's report that he was not married and that his two children were not living with him.  At the same time, the July 2008 and November 2008 letters from the PMC reflect a request for more information about dependency, the Veteran's income, and the income of his dependents.  It does not necessarily appear to the Board that the PMC believed that the Veteran had remarried, but that it was seeking additional clarification of the Veteran's dependency status and all sources of income based on its interpretation of the earlier information from the Veteran concerning a substantial business loss.  With that said, the letters very well could be confusing to a party not versed in VA programs and/or practices.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue the appellant a formal rating decision concerning the issue of whether there was CUE in the November 2008 PMC decision that terminating the Veteran's pension benefits.  If the rating decision is unfavorable, the appellant should be notified of her appellate rights.  

2.  Only after the appeal period has expired or the appellant has perfected an appeal to a denial of her claim related to CUE, should a supplemental statement of the case (SSOC) be issued to the appellant with respect to her claim of entitlement to nonservice-connected burial benefits.  Thereafter, the claims folders should be returned to the Board.  

(Parenthetically, the Board notes that it is unfortunate that a delay in this appeal is required, however such delay is necessary in light of the issues (burial benefits and CUE) being inextricably intertwined.) 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




